     Case 2:16-cr-00631-DAK-PMW Document 170 Filed 12/07/18 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF UTAH, CENTRAL DIVISION

  UNITED STATES OF AMERICA,                     Case No. 2:16-cr-00631-DAK

         Plaintiff,                             ORDER GRANTING THE RELEASE
                                                OF FILED STATEMENTS IN
         vs.                                    ADVANCE OF PLEA AND SEALED
                                                PLEA SUPPLEMENTS
  AARON MICHAEL SHAMO,
  DREW WILSON CRANDALL,
  ALEXANDRYA MARIE TONGE,                       Judge Dale A. Kimball
  KATHERINE LAUREN ANNE BUSTIN,
  MARIO ANTHONY NOBLE, and
  SEAN MICHAEL GYGI,

         Defendants.

       The Court, good cause appearing, grants the United States’ motion to have

certified statements in advance of plea and sealed plea supplements released to it from the

above-captioned case.

       The clerk’s office is ORDERED to produce two certified copies of each of the

following plea documents from this case to the United States: 108, 109, 116, 117, 118,

119, 120, 121, 134, and 135.



DATED this 7th day of December, 2018.



                                                 _________________________
                                                 DALE A. KIMBALL
                                                 United States District Judge
